        Case 1:18-cr-00822-JSR Document 15 Filed 09/21/20 Page 1 of 5

                                                                    USDCSDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                      1 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     I
                                                                  t
                                                                 ! DOC #: _ _..,.....,4~..........__,._.__
------------------------------                X                  I DATF. FILED:


UNITED STATES OF AMERICA
                                                    CONSENT PRELIMINARY ORDER
                 - v. -                             OF FORFEITURE/
                                                    MONEY JUDGMENT
CHUCK FREI,
                                                    18 Cr. 822 (JSR)
                          Defendant.

------------------------------                X


                 WHEREAS, on or about November 13, 2018, CHUCK FREI (the "Defendant"),

was charged in an one-count Information, 18 Cr. 822 (JSR) (the "Information"), with conspiracy

to commit wire fraud, in violation ofTitle 18, United States Code, Section 1349 (Count One); wire

fraud, in violation of Title 18, United States Code, Section 1343 and 2 (Count Two); and effecting

the entry of falsely valued goods, in violation of Title 18, United States Code, Section 541 and 2

(Count Three);

                 WHEREAS, the Information included a forfeiture allegation as to Counts One and

Two of the Information, seeking forfeiture to the United States, pursuant to Title 18, United States

Code, Section 981(a)(l)(C) and Title 28, United States Code, Section 2461(c), of any and all

property, real and personal, that constitutes or is derived from proceeds traceable to the

commission of the offenses charged in Counts One and Two of the Information including but not

limited to a sum of money in United States currency representing the amount of proceeds traceable

to the commission of the offenses in Counts One and Two of the Information that the Defendant

personally obtained;

                 WHEREAS, on or about October 9, 2018, the Defendant pied guilty to Counts One

through Three of the Information, pursuant to an agreement with the Government, wherein the

Defendant admitted the forfeiture allegation with respect to Counts One and Two of the
        Case 1:18-cr-00822-JSR Document 15 Filed 09/21/20 Page 2 of 5




Information and agreed to forfeit, pursuant to Title 18, United States Code, Section 98l(a)(l)(C),

and Title 28, United States Code, Section 2461 (c), any and all property, real and personal which

constitutes or is derived from proceeds traceable to the commission the offenses, including but

not limited to a sum of money in United States currency, representing proceeds traceable to the

commission of the offenses charged in Counts One and Two of the Information; and

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of$1,412, 122 in United States currency, representing the amount of proceeds traceable to

the offenses charged in Counts One and Two of the Information that the Defendant personally

obtained, of which the Defendant is jointly and severally liable with co-defendant JOSEPH

BAILEY, to the extent a forfeiture money judgment is entered against BAILEY in this case; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts One and Two of the

Information that the Defendant personally obtained cannot be located upon the exercise of due

diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Dina McLeod of counsel, and the Defendant, and his counsel, Avraham C. Moskowitz,

Esq., that:

               1.     As a result of the offenses charged in Counts One and Two of the

Information, to which the Defendant pled guilty, a money judgment in the amount of $1,412,122

in United States currency (the "Money Judgment"), representing the amount of proceeds traceable

to the offenses charged in Counts One and Two of the Information that the Defendant personally

obtained, of which ·the Defendant is jointly and severally liable with co-defendant JOSEPH
• '<T
                Case 1:18-cr-00822-JSR Document 15 Filed 09/21/20 Page 3 of 5




        BAILEY, to the extent a forfeiture money judgment is entered against BAILEY in this case, shall

        be entered against the Defendant.

                       2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

        Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, CHUCK

        FREI, and shall be deemed part of the sentence of the Defendant, and shall be included in the

        judgment of conviction therewith.

                       3.      All payments on the outstanding Money Judgment shall be made by postal

        money order, bank or certified check, made payable, in this instance, to United States Customs

        and Border Protection, and delivered by mail to the United States Attorney's Office, Southern

        District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One

        St. Andrew's Plaza, New York, New York 10007 and shall indicate the Defendant's name and

        case number.

                       4.      Upon entry of this Consent Preliminary Order of Forfeiture/Money

        Judgment, and pursuant to Title 21, United States Code, Section 853, United States Customs and

        Border Protection, or its designee the Office of Fines, Penalties, and Forfeiture shall be authorized

        to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund, and the

        United States shall have clear title to such forfeited property.

                       5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

        is authorized to seek forfeiture of substitute assets of the Defendant up ~o the uncollected amount

        of the Money Judgment.

                       6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

        United States Attorney's Office is authorized to conduct any discovery needed to identify, locate
..           Case 1:18-cr-00822-JSR Document 15 Filed 09/21/20 Page 4 of 5




     or dispose of forfeitable property, including depositions, interrogatories, requests for production

     of documents and the issuance of subpoenas.

                    7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

     of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

     Rules of Criminal Procedure.

                    8.      The Clerk of the Court shall forward three certified copies of this Consent

     Preliminary Order of Forfeiture/Money Judgment to A~sistant United States Attorney Alexander

     J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

     States Attorney's Office, One St. Andrew's Plaza, New York, New York 10007.




                         [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
       Case 1:18-cr-00822-JSR Document 15 Filed 09/21/20 Page 5 of 5




               9.        The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York



By:~
       Dinacod
       Assistant United States Attorney
       One St. Andrew's.Plaza
       New York, NY 10007
       212-637-1040




       Chuck Frei
                                                            ~   DATE


By:   ()_   f1Y!,..J✓.-. _-;::f--                              o,J~,l-u;
       Av~a~jz, Esq.                                         ~
       Attorney for Defendant




SO ORDERED:         ()     .A

       ~J-1~
                                                               ~,/.d
HONO~ E JED S. RAKOFF                                         ~
UNITED STATES DISTRICT JUDGE
